DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Preliminary Amendment filed on December 28th, 2021, claims 1-20 have been cancelled. Claims 21-38 are newly added. Claims 21-38 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,244,534 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter (see charts below). The differences between the instant claims and the patented claims do not result in a substantive difference which would modify the scope of the claimed invention. Thus, the claims only contain nominal differences in language which do not render them patentably distinct from the patented claims.

Application 17/563,571
U.S. Patent 11,244,534 B2
Claim 21 (and similar claim 30). An electronic gaming apparatus comprising:

at least one microprocessor or multi-microprocessor; and
at least one memory storing computer-executable instructions wherein the at least one microprocessor or multi-microprocessor is operable to access the at least one memory and execute the computer-executable instructions to:

host a first contest involving two or more machines, where an outcome of the first contest results in one or more machines receiving a ranked position based on the machine's performance;


display the first contest;

receive a wager on the first contest from a wagerer prior to a start of the first contest or after the start of the first contest based on criteria of the first contest, the wager identifying the ranked position of one or more machines upon completion of the first contest, wherein the machines are algorithmic contestants, wherein the wager includes the ranked position of one of the one or more algorithmic contestants, wherein the first contest is a race in series of one or more races, and the outcome of the race is based on a score achieved from one of a predetermined number of spins of a slot-machine game and a number of spins of the slot-machine game completed in a predetermined time; and


prevent a first machine from participating in the first contest when a first electronic device associated with the first machine is determined to have one of hardware and software deemed ineligible based on a comparison with a second electronic device associated with a second machine.



Claim 1 (and similar claim 10). An electronic gaming apparatus comprising:


at least one microprocessor; and
at least one memory storing computer-executable instructions wherein the at least one microprocessor is operable to access the at least one memory and execute the computer-executable instructions to:


host a first contest involving two or more contestants, where an outcome of the first contest results in one or more contestants receiving a ranked position based on the contestant's performance;

display the first contest;

receive a wager on the first contest from a wagerer prior to a start of the first contest or after the start of the first contest based on criteria of the first contest, the wager identifying the ranked position of one or more contestants upon completion of the first contest, wherein one or more contestants is an algorithmic contestant, wherein the wager includes the ranked position of one of the one or more algorithmic contestants, wherein the first contest is a race in series of one or more races, and the outcome of the race is based on a score achieved from one of a predetermined number of spins of a slot-machine game and a number of spins of the slot-machine game completed in a predetermined time; and

prevent a first contestant from participating in the first contest when a first electronic device associated with the first contestant is determined to have one of hardware and software deemed ineligible based on a comparison with a second electronic device associated with a second contestant.


Claim 22 (and similar claim 31). The apparatus according to claim 21, further comprising a touch screen to receive the wager and to display the first contest.

Claim 2. The apparatus according to claim 1 (and similar claim 11), further comprising a touch screen to receive the wager and to display the first contest.

Claim 23 (and similar claim 32). The apparatus according to claim 21, further comprising at least one network adapter.

Claim 3 (and similar claim 12). The apparatus according to claim 1, further comprising at least one network adapter.

Claim 24. The apparatus according to claim 23, wherein the computer-executable instructions are further operable to connect, via the at least one network adapter, to at least one other apparatus.

Claim 4. The apparatus according to claim 3, wherein the computer-executable instructions are further operable to connect, via the at least one network adapter, to at least one other apparatus.

Claim 25 (and similar claim 34). The apparatus according to claim 24, wherein the computer-executable instructions are further operable to associate a second contest with multiple apparatus, the second contest associated with a second outcome.

Claim 5 (and similar claim 14). The apparatus according to claim 4, wherein the computer-executable instructions are further operable to associate a second contest with multiple apparatus, the second contest associated with a second outcome.

Claim 26 (and similar claim 35). The apparatus according to claim 25, wherein the computer-executable instructions are further operable to commence and manage, substantially simultaneously, game play for a plurality of electronic gaming apparatus.

Claim 6 (and similar claim 15). The apparatus according to claim 5, wherein the computer-executable instructions are further operable to commence and manage, substantially simultaneously, game play for a plurality of electronic gaming apparatus.

Claim 27 (and similar claim 36). The apparatus according to claim 21, wherein the computer-executable instructions are further operable to receive input from a dealer.

Claim 7 (and similar claim 16). The apparatus according to claim 1, wherein the computer-executable instructions are further operable to receive input from a dealer.

Claim 28 (and similar claim 37). The apparatus according to claim 27, wherein the dealer is electronic.

Claim 8 (and similar claim 17). The apparatus according to claim 7, wherein the dealer is electronic.

Claim 29 (and similar claim 38). The apparatus according to claim 24, wherein the computer-executable instructions are further operable to configure connected apparatus to use a mutually compatible game version on each apparatus.

Claim 9 (and similar claim 18). The apparatus according to claim 4, wherein the computer-executable instructions are further operable to configure connected apparatus to use a mutually compatible game version on each apparatus.

Claim 33. The method according to claim 32, further comprising connecting to at least one other electronic game.

Claim 13. The method according to claim 12, further comprising connecting to at least one other electronic game.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 21-29 are drawn to an electronic gaming apparatus (machine).
Claims 30-38 are drawn to a method for managing an electronic game (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of certain methods of organizing human activity.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 21 as exemplary: 

21. An electronic gaming apparatus comprising:
at least one microprocessor or multi-microprocessor; and
at least one memory storing computer-executable instructions wherein the at least one microprocessor or multi-microprocessor is operable to access the at least one memory and execute the computer-executable instructions to:
host a first contest involving two or more machines, where an outcome of the first contest results in one or more machines receiving a ranked position based on the machine's performance (certain methods of organizing human activity: managing interactions between people which include social activities or following game rules; social activities could include hosting a contest such as a game tournament);
display the first contest;
receive a wager on the first contest from a wagerer prior to a start of the first contest or after the start of the first contest based on criteria of the first contest, the wager identifying the ranked position of one or more machines upon completion of the first contest, wherein the machines are algorithmic contestants, wherein the wager includes the ranked position of one of the one or more algorithmic contestants, wherein the first contest is a race in series of one or more races, and the outcome of the race is based on a score achieved from one of a predetermined number of spins of a slot-machine game and a number of spins of the slot-machine game completed in a predetermined time (certain methods of organizing human activity: fundamental economic principles or practices such as wagering; can also be considered managing interactions between people which include following game rules); and
prevent a first machine from participating in the first contest when a first electronic device associated with the first machine is determined to have one of hardware and software deemed ineligible based on a comparison with a second electronic device associated with a second machine (certain methods of organizing human activity: managing interactions between people which include social activities or following game rules; game rules could include criteria for participation such as having a compatible device).

Under broadest reasonable interpretation, independent claims 21 and 30 cover the performance of certain methods of organizing human activity, aside from the reference to various generic components (e.g. a microprocessor or multi-microprocessor, a memory, one or more machines).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 21 and 30 recite the additional elements of a microprocessor or multi-microprocessor, a memory, and one or more machines. The microprocessor or multi-microprocessor, memory, and one or more machines are recited at a high level of generality (i.e. a microprocessor which executes instructions, etc.) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. a microprocessor which executes instructions, etc.). In other words, the claims invoke the microprocessor or multi-microprocessor, memory, and one or more machines merely as tools to execute the abstract idea. Furthermore, the displaying of the first contest may be considered the insignificant extra solution activity as it is merely a mechanism used to reveal a game outcome without adding any meaningful limitation to the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 21 and 30 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the microprocessor or multi-microprocessor, memory, and one or more machines are recited at a high level of generality (i.e. as generic devices performing generic functions like processing data, displaying data, etc.) and simply amount to mere tools to execute the abstract idea or simply implementing the abstract idea on a computer/gaming device. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 22-29 and 31-38 inherit the same abstract idea as claims 21 and 30.
Claims 22-29 and 31-38 recite similar additional connecting, associating, commencing, receiving, managing, configuring, and various generic component (i.e. a touch screen, a network adapter, etc.) limitations that, under their BRI, fall within the certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer/gaming device and merely using a computer/gaming device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huard et al. (US 2006/0246983 A1), Asher et al. (US 2011/0275425 A1), Stamper et al. (US 2008/0004117 A1), SHANGHAI COOLBAR INFORMATION TECHNOLOGY CO., LTD. (CN 101901304 A), Patel et al. (US 8,840,462 B2)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        11/19/2022